Citation Nr: 1235534	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder (degenerative changes with central canal stenosis), to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1979 to April 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for left foot degenerative joint disease, denied service connection for lumbar spine disorder (degenerative changes with central canal stenosis), and denied service connection for a left knee disorder. 

The Veteran submitted a timely notice of disagreement to the July 2009 rating decision which included an appeal for an initial compensable rating for left foot degenerative joint disease.  A statement of the case was issued in February 2010.  In a March 2010 substantive appeal (VA Form 9), the Veteran stated that he was only appealing the denial of service connection for lumbar spine and left knee disabilities.  A substantive appeal was not filed with respect to the appeal for a higher initial rating for left foot degenerative joint disease, nor has the RO taken any action to indicate that such a filing has been waived.  Cf. Percy v. Shinseki, 
23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).  Therefore, the issue of entitlement to an initial compensable rating for left foot degenerative joint disease is not currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. 
§ 3.310(b). 

The Veteran has not been afforded a VA examination to address the claim of service connection for a left knee disability.  Service treatment records show that the Veteran was seen for left knee pain on one occasion in service.  The Veteran contends that he has current pain and stiffness in the left knee secondary to service-connected left ankle and left foot disabilities.  The Veteran is currently service connected for degenerative changes of the left ankle and degenerative joint disease in the left foot.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran has a current left knee disability, and if so, whether such disability is related to service or to a service-connected disability.  

The Veteran was afforded a VA examination in April 2009 to address the issue of service connection for a lumbar spine disability on a secondary basis.  The April 2009 VA examiner opined that the diagnosed lumbar spine disability was less likely as not caused by or a result of a stress fracture of the left foot in service.  The VA examiner provided reasons and bases for this opinion, noting the presence of both a post-service workplace injury which severed the tendon of the left lower tibia, and complaints of back pain related to caring for an invalid brother and nephew shown in recent VA treatment records.  This is an opinion that the service-connected left foot degenerative joint disease did not cause the claimed lumbar spine disability; however, the VA examiner did not address the question of whether the service-connected left foot degenerative joint disease aggravated (permanently worsened in severity) the claimed lumbar spine disability, nor did the VA examiner clearly address the question of whether service-connected left ankle degenerative changes caused or aggravated the claimed lumbar spine disability.  For these reasons, the Board finds that a remand for a supplemental VA opinion is necessary to address the theory of secondary service connection for a lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA joints (orthopedic) examination to assist in determining if the Veteran has a current left knee disability that is etiologically related to service or to a service-connected disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should indicate if the Veteran has a currently diagnosed left knee disability.  If so, the VA examiner should offer the following opinions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any left knee disability began during service or is otherwise linked to some incident in service?  In rendering this opinion, please discuss the service treatment record notation of knee pain on one occasion during service. 

b.  Is it at least as likely as not that any left knee disability is caused by service-connected left foot degenerative joint disease and/or left ankle degenerative changes? 

c.  Is it at least as likely as not that any left knee disability is permanently worsened in severity (aggravated) by a service-connected left foot degenerative joint disease and/or left ankle degenerative changes?  If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.  

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

2.  The RO/AMC should refer the case to the VA examiner who conducted the April 2009 VA examination (or a suitable substitute) for a supplemental medical opinion regarding secondary service connection for a lumbar spine disability.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such examination should be afforded the Veteran.  The relevant documents in the claims folder should be made available for review in connection with this request.  

The VA examiner should offer the following opinions: 

a.  Is it at least as likely as not (50 percent probability or greater) that the diagnosed lumbar spine disability of degenerative joint disease with central canal stenosis is proximately due to or the result of service-connected left ankle degenerative changes? 

b.  Is it at least as likely as not that that the diagnosed lumbar spine disability of degenerative joint disease with central canal stenosis is permanently worsened in severity (aggravated) by service-connected left foot degenerative joint disease and/or left ankle degenerative changes?  If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.  


The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

3.  The RO/AMC should review the VA opinions and VA examination reports to ensure that they are in compliance with this remand.  If it is deficient in any manner, the RO/AMC should implement corrective procedures at once. 

4.  After all development has been completed, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011). The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


